Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1. 	(Currently Amended) 	A wireless communication device comprising:
a memory configured to store data to be transmitted and received;
a wireless interface configured to transmit and receive the data in a slot unit in a frame including slot groups, each slot group including a plurality of slots in which the frame is divided in time series; and
processing circuitry coupled to the memory and configured to:
is transmitted and acknowledgement information, via the wireless interface;
set, in a first period being a period in which the data from a child node which
transmits the data upward while setting the child node itself as a destination is received, the acknowledgement information with respect to data received from the child node;
process the data including the destination information and the acknowledgement information; and
transmit the data including the set acknowledgement information via the wireless interface to another wireless device,
wherein the processing circuitry determines whether the data has been received from the child node in the first period which is a previous slot group of which the transmission slot belongs, and sets the  acknowledgement information to a value indicating that the data has been normally received when received from the child node in the first period and does not set the  acknowledgement information to the value indicating that the data was normally received when receiving the data from the child node in the slot group to which its transmission slot belongs.

Claim 4. 	(Currently Amended) 	The wireless communication device according to claim 3, wherein the processing circuitry is configured to:
determine whether the data has been received from the parent node in a second period
which is a previous slot group of which the transmission slot in the downward direction
belongs, and set the acknowledgement information to the value indicating that the data
 acknowledgement information to the value indicating that the data has been normally received when receiving the data from the parent node in the slot group to which the transmission slot in the downward direction belongs.

Claim 13. 	(Currently Amended) 	A wireless communication method comprising:
transmitting and receiving data in a  slot unit in a frame including slot groups by a wireless interface, each slot group including a plurality of slots in which the frame is divided in time series;
storing data to be transmitted and received in a memory;
receiving the data from another wireless device, including destination information indicting node information to which the data is transmitted and acknowledgement information, via the wireless interface by processing circuitry;
setting, in a first period being a period in which the data from a child node
which transmits the data upward while setting the child node itself as a destination is
received, the acknowledgement information with respect to data received from the child node by the processing circuitry;
processing the data including the destination information and the acknowledgement information; and
transmitting the data including the set acknowledgement information via the wireless interface to another wireless device by the processing circuitry,
wherein the processing circuitry determines whether the data has been received from
 acknowledgement information to a value indicating that the data has been normally received when received from the child node in the first period and does not set the  acknowledgement information to the value indicating that the data was normally received when receiving the data from the child node in the slot group to which its transmission slot belongs.

Claim 14. 	(Currently Amended) 	A non-transitory computer readable medium storing a program which, when executed by a processor of a computer performs a method comprising:
transmitting and receiving data in a slot unit in a frame including slot groups, each slot group including a plurality of slots in which the frame is divided in time series;
storing the data to be transmitted and received;
receiving the data from another wireless device, including destination information indicating node information to which the data is transmitted and acknowledgement information, via a wireless interface;
setting, in a first period being a period in which the data from a child node
which transmits the data upward while setting the child node itself as a destination is
received, the acknowledgement information with respect to data received from the child node;
processing the data including the destination information and the acknowledgement information; and
transmitting the data including the set acknowledgement information via the

wherein the processing circuitry determines whether the data has been received from
the child node in the first period which is a previous slot group of which the transmission slot belongs, and sets the  acknowledgement information to a value indicating that the data has been normally received when received from the child node in the first period and does not set the  acknowledgement information to the value indicating that the data was normally received when receiving the data from the child node in the slot group to which its transmission slot belongs.

Allowable Subject Matter
Claims 1, 3-4, and 6-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for receiving data comprising destination information and acknowledgement information, and controlling a process of acknowledging the received data according to the data reception timing. 
The prior art of record (in particular Zinger et al. (20150256401) in view of Thubert et al. (US 20180124812), Leroux et al. (US 20160227419)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a wireless interface configured to transmit and receive the data in a slot unit in a frame including slot groups, each slot group including a plurality of slots in which the frame is divided in time series; and processing circuitry coupled to the memory and configured to: receive the data from another wireless device, including destination information indicating node information to which the data is transmitted and acknowledgement information, via the wireless  interface; set, in a first period being a period in which the data from a child node which transmits the data upward while setting the child node itself as a destination is received, the acknowledgement information with respect to data received from the child node; process the data including the destination information and the acknowledgement information; and transmit the data including the set acknowledgement information via the wireless interface to another wireless device, wherein the processing circuitry determines whether the data has been received from the child node in the first period which is a previous slot group of which the transmission slot belongs, and sets the acknowledgement information to a value indicating that the data has been normally received when received from the child node in the first period and does not set the acknowledgement information to the value indicating that the data was normally received when receiving the data from the child node in the slot group to which its transmission slot belongs. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 03/15/2021. The same reasoning applies to independent claims 13 and 14 mutatis mutandis.  Accordingly, claims 1, 3-4, and 6-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thubert et al. (US 20190363976), “EMERGENCY PACKET TRANSMISSION ALLOCATION WITHIN TIME MULTIPLEXED CHANNEL HOPPING FOR LLNs.”
Roy et al. (US 20160029403), “APPARATUS AND METHODS FOR SCHEDULING RESOURCES IN MESH NETWORKS.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413